Appeal by the defendant from a judgment of the County Court, Nassau *508County (Belli, J.), rendered August 12, 1991, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he was not denied his constitutional right to a fair trial by the admission into evidence of inadmissible hearsay. After defense counsel immediately objected to the hearsay testimony of Police Officer Vincent Harden, the trial court sustained the objection and directed the jurors to disregard Harden’s statements and to strike the statements from their minds. Therefore, any unfavorable inference which might have been drawn by the jurors was dispelled by the court’s curative instructions (see, People v Berg, 59 NY2d 294, 299-300; People v Jones, 138 AD2d 405, 406).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Lawrence, Eiber and O’Brien, JJ., concur.